DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the seeds” which lacks antecedent basis. Furthermore, it is unclear if “the seeds” and “grains” referred to in claim 8 are related. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld ’11 (US 2010/0213511 A1) in view of Lochtefeld ‘75 (US 2010/0176375 A1) in view of Li (US 2008/0257409 A1).
	Regarding claims 1, 3-6, and 17, Lochtefeld discloses a photoreceptor device [0016] [0035], comprising (See Fig. 3 [0062]):
	a first crystalline, semi-conductive material (300, [0080]) is silicon ([0082]) including Si have a (111) orientation ([0142]) comprising a first lattice parameter, and 
	a second crystalline, semi-conductive material (330, [0081]) is gallium arsenide ([0082]) deposited on the first material comprising a second lattice parameter different from the first lattice parameter, wherein:
	the device comprises an interface layer (310 [0080]) between the first and second materials, made of amorphous material (non-crystalline is amorphous) and structured to comprise regularly spaced apart openings (See Fig. 19 B, each of 1900 is formed in the mask),
	the second material comprises protuberances without dislocations (see Fig. 3, 330, [0083], mismatch can be accommodated by elastic relaxation of the second crystalline material without dislocations) the protuberances coming out of the openings of the interface layer and forming separated crystal grains deprived of dislocation, each grain comprising a plurality of facets (see Fig. 19, each mask opening will have it’s own second material protuberance), each grain comprising a plurality of faces forming at least at least one angle relative to one another.
	Lochtefeld ’11 discloses that  if an area of the window exposing at least a portion of the substrate is sufficiently small, i.e., if the lateral dimension w of the opening is small enough, mismatch can be accommodated by elastic relaxation of the second crystalline material without introduction of strain-related defects, e.g., dislocations, however, does not disclose that the width in the openings of the interface layer is between 10 nm-100 nm.
Lochtefeld ‘75 discloses a heteroepitaxial growth structure (See Fig. 3) which has substantially the same structure as that disclosed by Lochtefeld ’11.
Lochtefeld ‘75 discloses that the opening in the interface layer has openings of having a width less than 100 nm ([0229]).
 It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges, including the interface layer having an opening width ranging from 10-50 nm, has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	However, Lochtefeld ‘11 does not disclose that the interface layer has a thickness of less than 10 nm. 
Lochtefeld ‘75 discloses that the thickness of the interface layer is less than 20 nm ([0124]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges, including the interface layer having thickness less than 10 nm, has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Lochtefeld ‘11 discloses GaAs as the second semiconductor material which
is polar as evidenced by Applicant’s specification ([0023], US2019/0115488 A1).
With regards to the interface layer forming a tunnel junction, Examiner notes that modified Lochtefeld discloses the same material as instantly claimed for the interface layer and further discloses that the same thickness as instantly claimed, and discloses that the first semiconductor is and the second semiconductor are formed of different materials and the second semiconductor is doped [0031]. Therefore, charge carriers are able to tunnel through the oxide layer between the first and second semiconductor regions.

Regarding claims 8, 9, 15 and 16, modified Lochtefeld ‘11 discloses all of the claim limitations as set forth above.
	In addition, Lochtefeld ‘11 discloses that the structure such as that shown in Fig. 3  can be used as a base for a solar cell, see Fig. 18 [0127], however, does not disclose that the spaces between seeds are filled with an insulating layer.
Lochtefeld ’11 discloses that the seeds can be encapsulated in a conductive layer (See Fig. 19A, 1910, [0130]).
	Li discloses in Figs. 11 and 12 a similar structure shown to Lochtefeld ‘11 in Fig. 18 and Li discloses a heteroepitaxial method similar to Lochtefeld to form a solar cell where the spaces between seeds (40) are filled with an insulating layer (see Fig. 12, mask can be made of two different materials, 1220 and 1230 [0092], 1230 can include SiO2) and encapsulated with a transparent conductive ITO layer (1110) ([0091] [0092]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mask and structure of the solar cell of modified Lochtefeld ‘11 to include a second mask layer as disclosed by Li and further to include an a transparent contact over the top as disclosed by Li because it is a well-known structure for a mask and transparent conductive oxide one and of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claim 7, modified Lochtefeld ‘11 discloses all of the claim limitations as set forth above.
Lochtefeld ‘75 discloses a heteroepitaxial growth structure (See Fig. 3) which has substantially the same structure as that disclosed by Lochtefeld ’11.
	In addition, Lochtefeld ‘75 does disclose that the structures shown in Fig. 25 can be part of a multijunction solar cell and that the first material can be used as part of a first solar cell ([0124]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the structure Lochtefeld ’11 to be incorporated into a multijunction solar as disclosed by Lochtefeld ’75 because Lochtefeld ’75 discloses such structures can be incorporated in multijunction solar cells and Lochtefeld ’11 discloses that the photoreceptor device shown can in incorporated into a photovoltaic device.
	Li discloses a heteroepitaxial method as disclosed by Lochtefeld ‘11 including first and second semiconductor materials and discloses that the first material is part of a first solar cell and that the second material is part of a second solar cell (see Fig. 18, 1805 and 1810 [0115]-[0121] and [0134]).
	It would have been obvious to one of ordinary skill at the time of filing to modify the multijunction solar of modified Lochtefeld ‘11 to have the structure and layers as disclosed by Li because Lochtefeld discloses that a multijunction solar cell is possible and furthermore discloses that the substrate can be appropriately doped to form a subcell.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726